COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                                 §
  RIOCAN AMERICA MANAGEMENT,                                    No. 08-17-00074-CV
  INC., AS MANAGING AGENT FOR                    §
  LAS PALMAS DUNHILL, L.P. AND                                       Appeal from
  LAS PALMAS RIOCAN L.P. F/K/A                   §
  LAS PALMAS DUNHILL, L.P.,                                      384th District Court
                                                 §
                         Appellants,                          of El Paso County, Texas
                                                 §
  v.                                                            (TC # 2014DCV0623)
                                                 §
  MIRKA L. SERRATO D/B/A
  TENAMPA AND SERRMA, LLC,                       §

                         Appellees.              §


                                        JUDGMENT

       The Court has considered this cause on Appellants’ motion to dismiss and concludes the

motion should be granted and the appeal should be dismissed, in accordance with the opinion of

this Court. We therefore dismiss the appeal. We further order costs be assessed against the party

incurring same. We further order that this decision be certified below for observance.

       IT IS SO ORDERED THIS 11TH DAY OF OCTOBER, 2017.



                                       ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.